NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0545n.06

                                           No. 17-3298

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                           FILED
                                                                         Oct 02, 2017
JACKLINE JEBET KORIR,                     )                         DEBORAH S. HUNT, Clerk
                                          )
        Petitioner,                       )                ON PETITION FOR REVIEW
                                          )                OF A FINAL ORDER OF THE
v.                                        )                BOARD OF IMMIGRATION
                                          )                APPEALS
JEFFERSON B. SESSIONS, III, U.S. Attorney )
General,                                  )
                                          )                         OPINION
        Respondent.                       )
                                          )


Before: MOORE, WHITE, and DONALD, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. Jackline Jebet Korir entered the United

States from Kenya in June 2009 on a student visa. She was served with a Notice to Appear in

September 2012 for failing to abide by the conditions of her nonimmigrant status. Subsequently,

the Department of Homeland Security (“DHS”) lodged two additional charges against Korir

stemming from her conviction for falsely representing herself to be a U.S. citizen, in violation of

18 U.S.C. § 1015(e). Korir conceded removability and filed an application for withholding of

removal or protection under the Convention Against Torture (“CAT”), claiming that she would

be subject to female genital mutilation (“FGM”) and a forced arranged marriage if she were

removed to Kenya.

       The Immigration Judge (“IJ”) found that Korir was not credible and denied her

application for withholding of removal or relief under the CAT. The Board of Immigration
No. 17-3298
Jackline Korir v. Jefferson B. Sessions, III


Appeals (“BIA”) affirmed the denial on appeal. After reviewing the record, we conclude that the

IJ’s adverse credibility finding is supported by substantial evidence and thus Korir cannot satisfy

her burden of proof for withholding of removal or protection under the CAT. We therefore

DENY Korir’s petition for review.

                                       I. BACKGROUND

       Korir, a citizen of Kenya, was admitted to the United States in June 2009 as a

nonimmigrant student in order to attend Lansing Community College in Lansing, Michigan.

Administrative Record (“A.R.”) at 775 (Notice to Appear at 1). She failed to enroll at the

college from August 2011 onward and the DHS issued a Notice to Appear on September 6, 2012.

Id. The DHS charged that Korir was subject to removal, pursuant to 8 U.S.C. § 1227(a)(1)(C)(i),

because she “failed to maintain or comply with the conditions of the nonimmigrant status under

which [she was] admitted.” Id. at 777 (Notice to Appear at 3).

       On January 17, 2013, Korir pleaded guilty to knowingly making a false statement that she

was a citizen or national of the United States with the intent to engage unlawfully in employment

in the United States in violation of 18 U.S.C. § 1015(e). Id. at 717 (Judgment in a Criminal Case

at 1). The district court sentenced her to probation for a term of one year. Id. at 718 (Judgment

in a Criminal Case at 2). The DHS subsequently lodged two additional charges against Korir:

(1) removability under 8 U.S.C. § 1227(a)(3)(D) for falsely representing herself to be a citizen of

the United States; and (2) removability under 8 U.S.C. § 1227(a)(2)(A)(i) because Korir had

been convicted of a crime involving moral turpitude. Id. at 779 (April 12, 2013 Additional



                                                2
No. 17-3298
Jackline Korir v. Jefferson B. Sessions, III


Charges of Inadmissibility/Deportability at 1); id. at 781 (December 4, 2015 Additional Charges

of Inadmissibility/Deportability at 1). The crime of moral turpitude was the January 2013

conviction for violating 18 U.S.C. § 1015(e). Id. at 781 (December 4, 2015 Additional Charges

of Inadmissibility/Deportability at 1).

       Over the course of a series of hearings, the IJ determined that Korir was removable under

8 U.S.C. § 1227(a)(1)(C)(i) and 8 U.S.C. § 1227(a)(3)(D). Id. at 514 (Removal Proceeding Tr. at

49).    Korir conceded the third charge—that she was removable under 8 U.S.C.

§ 1227(a)(2)(A)(i)—and filed an application for withholding of removal and protection under the

CAT. Id.; id. at 624–716 (Resp’t App. for Withholding of Removal). Her submission consisted

of the I-589 application form and the 2014 U.S. Department of State Country Report on Human

Rights Practices for Kenya. Id. The crux of Korir’s application was her claim that she would be

subject to FGM and potentially a forced arranged marriage if she was removed. Id. at 631

(Resp’t App. for Withholding of Removal, I-589 at 5).

       On April 12, 2016, the IJ began the hearing on Korir’s application for withholding. Id. at

523 (Removal Proceeding Tr. at 57). At the hearing, Korir conceded that she was ineligible for

asylum because she had not filed within one year of her arrival in the United States, pursuant to 8

U.S.C. § 1158(a)(2)(B). Id. Besides her application, the only evidence Korir presented at this

hearing was her testimony. Id. at 529–62 (Removal Proceeding Tr. at 63–96). Korir testified

that she was afraid to return to Kenya because her father would have her circumcised. Id. at

532–33 (Removal Proceeding Tr. at 66–67). According to Korir, her sister has escaped FGM



                                                3
No. 17-3298
Jackline Korir v. Jefferson B. Sessions, III


only by agreeing to get married, although her mother, her aunts and two childhood friends had all

endured circumcision. Id. at 532, 537 (Removal Proceeding Tr. at 66, 91). Korir showed the IJ

scars on her legs that she stated her father made with a heated nail to prevent her from wearing

short skirts. Id. at 534–35 (Removal Proceeding Tr. at 68–69). Korir explained that she had not

applied for asylum when she first entered the United States because she had not thought she

would be returning to Kenya and was afraid. Id. at 536 (Removal Proceeding Tr. at 71).

       Korir also expressed concern that her young son would be circumcised without anesthetic

if she returned with him to Kenya. Id. at 534 (Removal Proceeding Tr. at 68). Korir did admit,

however, that she had sent her son to live with her parents in Kenya for some period of time. Id.

at 541 (Removal Proceeding Tr. at 75). Her son’s father—Korir’s ex-husband and a U.S.

citizen—had submitted a Petition for Alien Relative for Korir while the two were still married,

but had withdrawn the petition after his interview with U.S. Citizenship and Immigration

Services. Id. at 550–51 (Removal Proceeding Tr. at 84–85).

       The IJ granted a continuance to allow Korir to “provid[e] some corroboration.” Id. at 565

(Removal Proceeding Tr. at 99). At the continued removal hearing on May 4, 2016, Korir

presented the following supporting documentation: (1) a personal statement, id. at 606–08

(Resp’t Ex. List); (2) a letter from her mother, id. at 611–12 (Resp’t Ex. List); (3) a letter from

her sister, id. at 614–15 (Resp’t Ex. List); and (4) a letter from her brother, id. at 617 (Resp’t Ex.

List). The personal statement and letters all described the role FGM played in the Kalenjin

community of which Korir is a part. Id. at 603–17 (Resp’t Ex. List). Additionally, Korir’s



                                                  4
No. 17-3298
Jackline Korir v. Jefferson B. Sessions, III


mother and brother stated that Korir’s father had arranged a marriage for her with a man whose

two current wives had both undergone FGM prior to their marriages. Id. at 611, 617 (Resp’t Ex.

List).

         Korir testified at the continued removal hearing about the corroborating evidence she had

submitted. Id. at 574–91 (Removal Proceeding Tr. at 107–24). The IJ questioned Korir about

why she had not mentioned the specific arrangements for her marriage at the previous hearing.

Id. at 585 (Removal Proceeding Tr. at 118). Korir admitted that she had known about this

arrangement since November 2015, but contested the IJ’s assertion that she had failed to mention

it in her prior testimony. Id. at 586 (Removal Proceeding Tr. at 119).

         The IJ then rendered an oral decision; the IJ denied Korir’s application for withholding of

removal and for relief under the CAT and ordered that she be removed to Kenya. Id. at 448 (IJ

Dec. at 8). The IJ found that Korir was not credible. Id. at 446 (IJ Dec. at 6). Furthermore, the

IJ found that Korir did not meet her burden of proof for withholding of removal or protection

under the CAT. Id. at 448 (IJ Dec. at 8).

         Korir appealed the IJ’s decision to the BIA. On March 1, 2017, the BIA dismissed her

appeal. Id. at 5 (BIA Dec. at 3). It held, first, that the IJ’s adverse credibility finding was not

clearly erroneous. Id. at 3–4 (BIA Dec. at 1–2). Secondly, the BIA affirmed the IJ’s denial of

withholding of removal and protection under the CAT because the adverse credibility

determination prevented Korir from meeting her burden of proof; consequently, the BIA did not




                                                  5
No. 17-3298
Jackline Korir v. Jefferson B. Sessions, III


reach the merits of Korir’s claims. Id. at 4 (BIA Dec. at 2). Finally, the BIA rejected Korir’s

claim that the IJ was biased against her as without merit. Id.

       Korir then timely filed this petition for review, contesting only the first two holdings of

the BIA. Pet. for Review 1, ECF No. 1; Pet’r Br. at 6–8. Simultaneously, she filed a motion to

stay removal. Mot. to Stay Removal, ECF No. 5. On June 16, 2017, we denied Korir’s motion

to stay. Order Denying Mot. to Stay Removal, ECF No. 13.

                                        II. DISCUSSION

A. Standard of Review

       Where, as in this case, “the BIA reviews the immigration judge’s decision and issues a

separate opinion, rather than summarily affirming the immigration judge’s decision, we review

the BIA’s decision as the final agency determination.” Khalili v. Holder, 557 F.3d 429, 435 (6th

Cir. 2009). “[W]e are also empowered to review the IJ’s opinion to the extent that the BIA

adopts that opinion.” Marikasi v. Lynch, 840 F.3d 281, 287 (6th Cir. 2016) (quoting Gaye v.

Lynch, 788 F.3d 519, 526 (6th Cir. 2015)). “The agency’s findings of fact are reviewed for

substantial evidence, and questions of law are reviewed de novo.” Abdurakhmanov v. Holder,

735 F.3d 341, 345 (6th Cir. 2012).

       Credibility determinations are findings of fact and thus we review them under the

substantial evidence standard. Marikasi, 840 F.3d at 287. “This is a deferential standard: A

reviewing court should not reverse simply because it is convinced that it would have decided the

case differently.” Id. (quoting Sylla v. I.N.S., 338 F.3d 924, 925 (6th Cir. 2004)). Rather, “[w]e



                                                 6
No. 17-3298
Jackline Korir v. Jefferson B. Sessions, III


will reverse a credibility determination only if any reasonable adjudicator would be compelled to

conclude to the contrary.” Hachem v. Holder, 656 F.3d 430, 434 (6th Cir. 2011); 8 U.S.C.

§ 1252(b)(4)(B).

B. Adverse Credibility Determination

       “Considering the totality of the circumstances and all relevant factors,” the IJ’s credibility

determination may be based on:

       the demeanor, candor, or responsiveness of the applicant or witness, the inherent
       plausibility of the applicant’s or witness’s account, the consistency between the
       applicant’s or witness’s written and oral statements[,] . . . the internal consistency
       of each such statement, the consistency of such statements with other evidence of
       record[,] . . . and any inaccuracies or falsehoods in such statements, without
       regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart of
       the applicant’s claim, or any other relevant factor.

8 U.S.C. § 1158(b)(1)(B)(iii). This standard grants broad discretion to the IJ, but “[i]t does not

. . . permit a judge to cherry pick facts or inconsistencies to support an adverse credibility finding

that is unsupported by the record as a whole.” Marouf v. Lynch, 811 F.3d 174, 182 (6th Cir.

2016) (omission in original) (quoting Ilunga v. Holder, 777 F.3d 199, 207 (4th Cir. 2015)).

Rather, the IJ “must consider the petitioner’s explanation for any inconsistency to verify that an

inconsistency actually exists, and then evaluate whether the discrepancy renders the entire

testimony incredible in light of the record as a whole.” Id. (quoting Ilunga, 777 F.3d at 207).

       Here, Korir makes three arguments as to why the IJ’s adverse credibility determination—

and the BIA’s affirmation of that determination—is wrong; each argument attacks one of the

underlying inconsistencies to which the BIA pointed when reviewing the IJ’s decision. First,

Korir argues that the IJ was incorrect in concluding that the difference between the statement in

                                                  7
No. 17-3298
Jackline Korir v. Jefferson B. Sessions, III


her application that her sister underwent FGM and her testimony at her hearing that neither of

her sisters had been circumcised constituted an inconsistency. Pet’r Br. at 9. Second, Korir

claims that the IJ was unduly demanding in the amount of information that Korir had to provide

because the IJ found her incredible when she could name only two peers who had undergone

FGM after testifying that it was a common practice in her tribe. Id. at 11. Finally, Korir argues

that the IJ and BIA were mistaken about when Korir first addressed the possibility of an arranged

marriage. Id. at 12. All of these arguments fail because none demonstrates that a reasonable

adjudicator would be compelled to reach the opposite conclusion from the BIA and the IJ. See

Hachem, 656 F.3d at 434; 8 U.S.C. § 1252(b)(4)(B).

       Korir first argues that there was no inconsistency between her petition for withholding

removal and her later testimony on the issue of her sister’s circumcision. Pet’r Br. 9. Instead,

she claims that she was trying to “provide the Court with the most updated information with

regards to her application and as such [this] should not be the basis for an adverse credible [sic]

finding.” Id. at 9–10. In her application, Korir wrote: “My sister, primary school friend and

neighbor were circumcised married off [sic] to old men who paid dowry.” A.R. at 631 (Resp’t

App. for Withholding of Removal, I-589 at 5). At her hearing on April 12, 2016, however, Korir

stated that her sister: “really almost got, almost like literally circumcised but like she agreed to

get married off so my father who didn’t like circumcise her and she was married at a, at an young

age. She has three children right now and she’s just like 23 years old.” Id. at 532 (Removal

Proceeding Tr. at 66). Korir now claims that when she filed her application she believed her



                                                 8
No. 17-3298
Jackline Korir v. Jefferson B. Sessions, III


sister had undergone FGM but “[a]t a much later point but prior to her April 12, 2016 hearing

[she] gained knowledge that her sister was married off in lieu of circumcision.” Pet’r Br. at 6.

       While this is theoretically a viable explanation for why this is not an inconsistency, and

instead an attempt to be transparent with the IJ, the timeline of events supports the IJ’s

determination that there is an inconsistency between Korir’s written and oral statements. Korir

signed her application for withholding of removal on January 12, 2016. A.R. at 635 (Resp’t

App. for Withholding of Removal, I-589 at 9.). She then testified on April 12, 2016 about her

sister’s marriage. Id. at 523, 532 (Removal Proceeding Tr. at 57, 66). Given that Korir testified

she was in regular contact with her family, including her sisters, id. at 538–39 (Removal

Proceeding Tr. at 72–73), it is implausible that she only learned her sister had not undergone

FGM, but was instead married off and had three children, in the three months between the date

of her application and her hearing.

       Korir secondly argues that the IJ improperly found that it was inconsistent for her to

testify that FGM is a common practice in her tribe and then to be able to name only two peers

who had been circumcised. Pet’r Br. at 11. Korir contends that it is unrealistic for her to be

expected to know the name of every woman in her tribe who has undergone FGM and that her

testimony about the prevalence of FGM is supported by the 2014 U.S. Department of State

Country Report on Human Rights Practices for Kenya, which she submitted with her application

for withholding. Id. Korir mischaracterizes the IJ’s analysis of the discrepancy in her testimony.

The IJ did not indicate that Korir was required to name every woman in her tribe who had been



                                                 9
No. 17-3298
Jackline Korir v. Jefferson B. Sessions, III


circumcised; rather, the IJ found it incredible that if the practice was so prevalent, Korir could

name only two peers who had undergone it. A.R. at 446 (IJ Dec. at 6). Korir is correct,

however, to highlight the fact that the 2014 U.S. Department of State Country Report on Human

Rights Practices for Kenya does support her oral testimony. The report states that FGM is still

widely practiced and that among the Kalenjin, Korir’s ethnic group, the rate of FGM among

women is forty-eight percent. Id. at 694 (Resp’t App. for Withholding of Removal, Country

Report at 55).

       Lastly, Korir argues that the IJ and BIA erroneously found an inconsistency in her

testimony because they both were mistaken regarding when she first addressed the possibility of

an arranged marriage. Pet’r Br. at 12. As the government points out, Resp’t Br. at 25, the IJ’s

adverse credibility determination did not rest on the belief that Korir had failed to mention the

possibility of an arranged marriage prior to her May 4, 2016 testimony. Rather, the IJ found

Korir incredible because she did not mention until the May 2016 hearing that her father had

entered into a specific arrangement regarding her upcoming marriage, despite apparently

knowing about these specific plans since November 2015. Furthermore, Korir was unable to

explain why she had not mentioned these definite plans in her earlier testimony or written

submissions. A.R. at 581 (Removal Proceeding Tr. at 114). Indeed, as the IJ noted, that Korir

submitted a personal statement that did not discuss the potential for an arranged marriage at all,

let alone her father’s definitive arrangements, undermined her credibility about the reason she

fears returning to Kenya. Id. at 446 (IJ Dec. at 6); id. at 606–08 (Korir Decl.).



                                                 10
No. 17-3298
Jackline Korir v. Jefferson B. Sessions, III


       In light of the record and deferential standard of review, all of Korir’s arguments about

why the IJ and BIA were incorrect in making an adverse credibility determination must fail.

Because there are significant inconsistencies in Korir’s oral and written statements, under the

totality of the circumstances any reasonable adjudicator would not be compelled to conclude to

the contrary of the IJ and BIA. See 8 U.S.C. § 1252(b)(4)(B). Therefore, we hold that the

adverse credibility determination is supported by substantial evidence.

C. Withholding of Removal and Relief Under the CAT

       “An adverse credibility determination is fatal to claims for asylum and relief from

removal, preventing such claims from being considered on their merits.” Slyusar v. Holder, 740
F.3d 1068, 1072 (6th Cir. 2014).         Because “[f]acts relevant to credibility determinations

regarding applications for withholding under the [Immigration and Nationality] Act and the CAT

are reviewed under the same standard,” if an applicant fails to “satisfy the threshold showing of

credibility to warrant withholding of removal under the Act, it logically follows that he cannot

demonstrate that he is entitled to relief under the CAT.” Zhao Shan Sheng v. Holder, 569 F.3d
238, 249 (6th Cir. 2009). Thus, if the IJ finds that an applicant is incredible, and there is no

independent persuasive evidence, this “necessarily disposes” of his application of withholding of

removal and protection under the CAT. Slyusar, 740 F.3d at 1074.

       Korir argues that the BIA erroneously concluded she had not met her burden of proof for

withholding of removal and relief under the CAT and points to the merits of her claim. Pet’r Br.

at 13–15. The BIA’s decision, however, affirmed the IJ’s denial of withholding of removal and



                                                11
No. 17-3298
Jackline Korir v. Jefferson B. Sessions, III


protection under the CAT on the basis that the IJ’s adverse credibility finding precluded Korir

from meeting her burden. A.R. at 4 (BIA Dec. at 2). Consequently, the BIA did not reach the

merits of Korir’s claim. Id.

       Because the record supports the IJ’s adverse credibility finding, as discussed above in

Section II.B, and the BIA affirmed the IJ’s denial of withholding of removal and protection

under the CAT on the basis of this finding, we deny Korir’s petition for review. We do so

without addressing the merits of her claim. See Matovski v. Gonzales, 492 F.3d 722, 740 (6th

Cir. 2007) (holding that an issue not reviewed on the merits by the BIA is “not ripe for review

before this Court”).

                                       III. CONCLUSION

       Consequently, because the IJ’s adverse credibility finding is supported by substantial

evidence and this finding precludes Korir from meeting her burden of proof for withholding of

removal or protection under the CAT, we DENY Korir’s petition for review of the BIA’s

decision.




                                               12